      Case 1:20-cv-00366-SKO Document 20 Filed 07/13/20 Page 1 of 16


 1

 2

 3                       UNITED STATES DISTRICT COURT
 4                               EASTERN DISTRICT OF CALIFORNIA
 5
     KIM CONTRERAS,                                          Case No. 1:20-cv-00366-SKO
 6
                         Plaintiff,                          ORDER GRANTING DEFENDANTS’
 7                                                           MOTION TO DISMISS WITH LEAVE
             v.                                              TO AMEND
 8
                                                             (Doc. 4)
 9
     CAROLINE MOTE, et al.,
10
                         Defendants.
11
     _________________________________ _ /
12

13
                                          I.   INTRODUCTION
14
           On April 30, 2020, Defendants Caroline Mote, Richard Murdock, Brian Whitemeyer, and
15
     City of Oakdale filed a motion to dismiss Plaintiff’s complaint pursuant to Federal Rule of Civil
16

17 Procedure 12(b)(6). (Doc. 4.) After Defendants filed the motion to dismiss, the parties consented

18 to the jurisdiction of a U.S. magistrate judge for all purposes. (Docs. 13, 14.)

19         On May 18, 2020, Plaintiff, proceeding pro se, filed an opposition to the motion, (Doc. 16),
20 and on May 27, 2020, Defendants filed a reply brief, (Doc. 17). The undersigned reviewed the

21
     briefs and found the matter suitable for decision without oral argument pursuant to Local Rule
22
     230(g). The hearing set for June 3, 2020, which was previously vacated by the assigned district
23
     judge prior to the parties’ consent to magistrate judge jurisdiction, was therefore not re-set.
24

25         For the reasons set forth below, the Court GRANTS Defendants’ motion to dismiss with

26 leave to amend.
27

28
      Case 1:20-cv-00366-SKO Document 20 Filed 07/13/20 Page 2 of 16

                                          II.   BACKGROUND
 1

 2         Plaintiff filed the complaint in this case on March 10, 2020. (Doc. 1.) The complaint states

 3 that on October 3, 2019, Plaintiff spoke with an employee of the City of Oakdale to explain that

 4 he was going to construct a courtyard wall and prayer garden in his front yard, and the employee

 5
     said Plaintiff could “do what [he] want[s].” (Id. ¶ 1.) After Plaintiff began construction on the
 6
     wall, Defendant Carolyn Mote, an Oakdale police officer, “contacted and notified” Plaintiff that
 7
     the wall did not comply with the Oakdale city code. (Id. ¶ 2.) Defendant Mote allegedly recorded
 8
     “deliberately inaccurate” measurements of the wall and followed up with an administrative
 9

10 citation, “threats of criminal prosecution, progressive fines, liens, and abatements.” (Id. ¶ 3.) The

11 administrative citation allegedly required that Plaintiff pay the fine and then request a hearing. (Id.

12 ¶ 4.)

13
           On December 17, 2019, Defendant Richard Murdock, “pro tem Mayor” of Oakdale, entered
14
     Plaintiff’s retail business and confronted Plaintiff and his wife, Lori Contreras, “in an intimidating
15
     manner, by openly interrogating, accusing, and slandering Plaintiff in front of customers.” (Id. ¶
16

17 6.) Defendant Brian Whitemeyer, “City Planner,” also made a personal visit to Plaintiff’s home

18 at some point, and “used intimidation of speech and tone, claiming there would be no path to win

19 against [Defendant City of Oakdale] in court.” (Id. ¶ 39.)

20         Based on these facts, Plaintiff brings the following claims: (1) deprivation of Fifth
21
     Amendment rights against Defendant City of Oakdale, for requiring Plaintiff to pay a fine before
22
     he could request a hearing to challenge the administrative citation; (2) violation of Fifth
23
     Amendment due process rights against Defendant Mote for falsifying information in the
24

25 administrative citation and “issuing the unconstitutional Citation”; (3) intentional infliction of

26 emotional distress against Defendant Murdock for entering Plaintiff’s retail business and
27 intimidating him; (4) violation of the Hobbs Act against Defendant City of Oakdale for applying

28
     an administrative citation “created by improper guidance documents . . . by extorting money by
                                                   2
      Case 1:20-cv-00366-SKO Document 20 Filed 07/13/20 Page 3 of 16

     paying the fine of violation previously to obtain the right of a hearing concerning those violations
 1

 2 which equates to extortion”; (5) slander against Defendant Murdock for “slander[ing]” Plaintiff in

 3 his retail business; (6) trespass to chattels against Defendants Mote and City of Oakdale for sending

 4 “threats of criminal prosecution, further fines, and liens” which “halted, deterred, suppressed the

 5
     use of PLAINTIFF’S property to finish and enjoy his own front yard”; (7) deliberate indifference
 6
     against Defendants Mote and Murdock for “conscientiously depriving due process protections and
 7
     intimidating” Plaintiff; and (8) “common law claim” against Defendants City of Oakdale, Mote,
 8
     and Murdock for “willfully violat[ing] the 5th amendment of the constitution” and violating
 9

10 Plaintiff’s “Right of Life, Liberty and Property.” (Id. ¶¶ 43–51.)

11         Plaintiff requests the following relief: damages against Defendant of Oakdale in the amount
12 of $500,000, Defendant Mote in the amount of $250,000, and Defendant Murdock in the amount

13
     of $150,000; declaratory relief in the form of a “court order to change Administrative Citation to
14
     allow due process to occur” and “[i]ssue a public apology in the Oakdale Newspaper.” (Id. at 11.)
15
            Defendants filed their motion to dismiss the complaint in its entirety on April 30, 2020.
16

17 (Doc. 4.) Defendants contend that: (1) the claims under the Fifth Amendment should be dismissed

18 because the Fifth Amendment only applies to conduct by the federal government; (2) the Fifth

19 Amendment claim against City of Oakdale should also be dismissed because it fails to plead a

20 cognizable theory of municipal liability; (3) the claim for violation of the Hobbs Act should be

21
     dismissed because there is no private right of action under the Hobbs Act; (4) the tort claims for
22
     intentional infliction of emotional distress (IIED), slander, trespass to chattels, deliberate
23
     indifference, and “common law claim,” should be dismissed for various reasons; and (5) claims
24

25 against Defendant Whitemeyer should be dismissed because the complaint is devoid of factual

26 allegations regarding his involvement in Plaintiff’s alleged injury. (Doc. 5 at 5–11.)
27                            III.   MOTION TO DISMISS STANDARD
28
           A motion to dismiss brought pursuant to Rule 12(b)(6) tests the legal sufficiency of a claim,
                                                   3
      Case 1:20-cv-00366-SKO Document 20 Filed 07/13/20 Page 4 of 16

     and dismissal is proper if there is a lack of a cognizable legal theory or the absence of sufficient
 1

 2 facts alleged under a cognizable legal theory. Conservation Force v. Salazar, 646 F.3d 1240,

 3 1241-42 (9th Cir. 2011) (quotation marks and citations omitted). In resolving a 12(b)(6) motion,

 4 a court’s review is generally limited to the operative pleading. Daniels-Hall v. National Educ.

 5
     Ass’n, 629 F.3d 992, 998 (9th Cir. 2010); Sanders v. Brown, 504 F.3d 903, 910 (9th Cir. 2007);
 6
     Huynh v. Chase Manhattan Bank, 465 F.3d 992, 1003-04 (9th Cir. 2006); Schneider v. California
 7
     Dept. of Corr., 151 F.3d 1194, 1197 n.1 (9th Cir. 1998). Courts may not supply essential elements
 8
     not initially pleaded, Litmon v. Harris, 768 F.3d 1237, 1241 (9th Cir. 2014), and “‘conclusory
 9

10 allegations of law and unwarranted inferences are insufficient to defeat a motion to dismiss for

11 failure to state a claim,’” Caviness v. Horizon Cmty. Learning Ctr., Inc., 590 F.3d 806, 812 (9th

12 Cir. 2010) (quoting Epstein v. Wash. Energy Co., 83 F.3d 1136, 1140 (9th Cir. 1996)).

13
           To survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted
14
     as true, to state a claim that is plausible on its face. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
15
     (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)) (quotation marks omitted);
16

17 Conservation Force, 646 F.3d at 1242; Moss v. U.S. Secret Service, 572 F.3d 962, 969 (9th Cir.

18 2009). The Court must accept the well-pleaded factual allegations as true and draw all reasonable

19 inferences in favor of the non-moving party. Daniels-Hall, 629 F.3d at 998; Sanders, 504 F.3d at

20 910; Huynh, 465 F.3d at 996-97; Morales v. City of Los Angeles, 214 F.3d 1151, 1153 (9th Cir.

21
     2000). Further,
22
           If there are two alternative explanations, one advanced by defendant and the other
23         advanced by plaintiff, both of which are plausible, plaintiff’s complaint survives a
           motion to dismiss under Rule 12(b)(6). Plaintiff’s complaint may be dismissed only
24
           when defendant’s plausible alternative explanation is so convincing that plaintiff’s
25         explanation is implausible. The standard at this stage of the litigation is not that
           plaintiff’s explanation must be true or even probable. The factual allegations of the
26         complaint need only “plausibly suggest an entitlement to relief.” . . . Rule 8(a) “does
           not impose a probability requirement at the pleading stage; it simply calls for enough
27         fact to raise a reasonable expectation that discovery will reveal evidence” to support
           the allegations.
28

                                                     4
      Case 1:20-cv-00366-SKO Document 20 Filed 07/13/20 Page 5 of 16

     Starr v. Baca, 652 F.3d 1202, 1216-17 (9th Cir. 2011) (internal citations omitted) (emphases in
 1

 2 original).

 3         In practice, “a complaint . . . must contain either direct or inferential allegations respecting

 4 all the material elements necessary to sustain recovery under some viable legal theory.” Twombly,

 5
     550 U.S. at 562. To the extent that the pleadings can be cured by the allegation of additional facts,
 6
     the plaintiff should be afforded leave to amend. Cook, Perkiss and Liehe, Inc. v. Northern
 7
     California Collection Serv. Inc., 911 F.2d 242, 247 (9th Cir. 1990) (citations omitted).
 8
                                            IV.    DISCUSSION
 9

10 A.      The Parties’ Requests for Judicial Notice

11         As an initial matter, both parties request that the Court take judicial notice of certain
12 documents. (See Doc. 6; Doc. 16 at 7.) In general, “a district court may not consider any material

13
     beyond the pleadings, in ruling on a Rule 12(b)(6) motion.” Branch v. Tunnell, 14 F.3d 449, 453
14
     (9th Cir. 1994). “A court may, however, consider certain materials—documents attached to the
15
     complaint, documents incorporated by reference in the complaint, or matters of judicial notice—
16

17 without converting the motion to dismiss into a motion for summary judgment.” United States v.

18 Ritchie, 342 F.3d 903, 908 (9th Cir. 2003).

19         “A document is incorporated by reference if it is ‘a document the authenticity of which is
20 not contested, and upon which the plaintiff’s complaint necessarily relies.” Thompson v. Wells

21
     Fargo Bank, N.A., No. 1:17-CV-1200 AWI SKO, 2018 WL 1453212, at *2 (E.D. Cal. Mar. 23,
22
     2018) (quoting Parrino v. FHP, Inc., 146 F.3d 699, 706 (9th Cir. 1988)). Under Rule 201 of the
23
     Federal Rules of Evidence, a court “may judicially notice a fact that is not subject to reasonable
24

25 dispute because it: (1) is generally known within the trial court’s territorial jurisdiction; or (2) can

26 be accurately and readily determined from sources whose accuracy cannot reasonably be
27 questioned.” Fed. R. Evid. 201(b). The Court may take judicial notice of its own records and the

28
     records of other courts. See United States v. Howard, 381 F.3d 873, 876 n.1 (9th Cir. 2004); United
                                                     5
         Case 1:20-cv-00366-SKO Document 20 Filed 07/13/20 Page 6 of 16

     States v. Wilson, 631 F.2d 118, 119 (9th Cir. 1980); see also Fed R. Evid. 201.
 1

 2          Defendants request the Court take judicial notice of the complaint and the exhibits attached

 3 thereto, (see Doc. 6), which include: two affidavits from Plaintiff; a “Compliance Order” dated

 4 November 12, 2019 advising Plaintiff that his fence was in violation of the Oakdale city code; an

 5
     administrative citation dated November 25, 2019; a “Cease and Desist” letter sent by Plaintiff to
 6
     Defendant Mote; and a second copy of the administrative citation. (See Doc. 1.) Plaintiff does
 7
     not oppose this request, and these documents consist of “documents attached to the complaint
 8
     [and] documents incorporated by reference in the complaint,” of which the Court may take judicial
 9

10 notice. See Ritchie, 342 F.3d at 908; Howard, 381 F.3d at 876 n.1. Accordingly, the Court grants

11 Defendants’ request for judicial notice.

12          Plaintiff requests the Court take judicial notice of multiple letters sent by Plaintiff and other
13
     potential witnesses in March and April 2020, (Doc. 16 at 9–19, 28–31), the “Cease and Desist”
14
     letter already attached to the complaint, (id. at 21–23), and an unsigned declaration purportedly
15
     completed by Defendant Mote in a separate case in the Superior Court of Stanislaus County related
16

17 to Plaintiff’s property, (id. at 25–26). Plaintiff’s request for judicial notice of the “Cease and

18 Desist” letter attached to the complaint, (Doc. 1 at 27–29), is granted for the same reasons that

19 Defendants’ request for judicial notice of this document is granted. Plaintiff’s other requests for

20 judicial notice are denied.1 The letters Plaintiff attached to his opposition are not properly

21
     judicially noticed at this stage because they are not incorporated by reference in the complaint,
22
     Thompson, 2018 WL 1453212, at * 2, and the declaration is unsigned and its authenticity is
23
     questioned by Defendants, (Doc. 18 at 3).
24

25

26
27   1
       In his request for judicial notice, Plaintiff also states that he “meets the 2 elements of this suit: 1. Did actors violate
     guaranteed rights? Yes. 2. Did actors act under color of law? Yes.” (Doc. 16 at 7.) To the extent this is a request for
28   judicial notice of the recited statements, the request is denied. The statements are legal conclusions, not facts, and
     they are subject to reasonable dispute and may not be judicially noticed. See Fed. R. Evid. 201(b).
                                                                 6
      Case 1:20-cv-00366-SKO Document 20 Filed 07/13/20 Page 7 of 16

     B.    Plaintiff Fails to State any Cognizable Section 1983 Claim (Claims 1, 2, 7, and 8)
 1

 2         1.     Legal Standards

 3                a.      Section 1983

 4         Section 1983 provides a cause of action for the violation of a plaintiff’s constitutional or
 5
     other federal rights by persons acting under color of state law. Nurre v. Whitehead, 580 F.3d 1087,
 6
     1092 (9th Cir. 2009); Long v. County of Los Angeles, 442 F.3d 1178, 1185 (9th Cir. 2006); Jones
 7
     v. Williams, 297 F.3d 930, 934 (9th Cir. 2002). “Section 1983 is not itself a source of substantive
 8
     rights but merely provides a method for vindicating federal rights elsewhere conferred.” Crowley
 9

10 v. Nevada ex rel. Nevada Sec’y of State, 678 F.3d 730, 734 (9th Cir. 2012) (citing Graham v.

11 Connor, 490 U.S. 386, 393–94 (1989) (internal quotation marks omitted)). It states in relevant

12 part:

13
           Every person who, under color of any statute, ordinance, regulation, custom, or
14         usage, of any State or Territory or the District of Columbia, subjects, or causes to be
           subjected, any citizen of the United States or other person within the jurisdiction
15         thereof to the deprivation of any rights, privileges, or immunities secured by the
           Constitution and laws, shall be liable to the party injured in an action at law, suit in
16         equity, or other proper proceeding for redress.
17
     42 U.S.C. § 1983. To state a claim under Section 1983, a plaintiff must allege facts from which it
18
     may be inferred that (1) he was deprived of a federal right, and (2) a person or entity who
19
     committed the alleged violation acted under color of state law. West v. Atkins, 487 U.S. 42, 28
20

21 (1988); Williams v. Gorton, 529 F.2d 668, 670 (9th Cir. 1976).

22                b.      Due Process Violations

23         The due process clause of the Fifth Amendment applies only to federal government actors,
24
     not to state or local government actors. Schweiker v. Wilson, 450 U.S. 221, 227 (1981); Lee v.
25
     City of L.A., 250 F.3d 668, 687 (9th Cir. 2001). The due process clause of the Fourteenth
26
     Amendment provides, “No State shall . . . deprive any person of life, liberty, or property, without
27
     due process of law.” U.S. Const. amend. XIV. The procedural due process component protects
28

                                                      7
      Case 1:20-cv-00366-SKO Document 20 Filed 07/13/20 Page 8 of 16

     individuals against the deprivation of liberty or property without constitutionally sufficient process
 1

 2 by the government, while substantive due process protects individuals from the arbitrary

 3 deprivation of a fundamental right by the government. Portman v. County of Santa Clara, 995

 4 F.2d 898, 904 (9th Cir. 1993); Brittain v. Hansen, 451 F.3d 982, 991 (9th Cir. 2006). A section

 5
     1983 claim for violation of procedural due process requires showing: “(1) a liberty or property
 6
     interest protected by the Constitution; (2) a deprivation of the interest by the government, and (3)
 7
     lack of process.” Portman, 995 F.2d at 904. A section 1983 claim for violation of substantive due
 8
     process requires showing an arbitrary deprivation of a fundamental right. See Nunez v. City of Los
 9

10 Angeles, 147 F.3d 867, 871 (9th Cir. 1998).

11         2.      Analysis
12         As stated above, Plaintiff alleges four claims for violation of his due process rights: (1) a
13
     claim for “deprivation of rights” alleging that Defendant City of Oakdale denied him due process
14
     under the Fifth Amendment by requiring Plaintiff “to pay fine before a hearing could adjudicate
15
     facts on the Administrative Citation” (“Claim One”); (2) a claim for “due process” alleging that
16

17 Defendant Mote violated his Fifth Amendment rights by “willfully and knowingly falsif[ying]

18 information on the Administrative Citation” (“Claim Two”); (3) a claim for “deliberate

19 indifference” alleging that Defendants Mote and Murdock “conscientiously depriv[ed] due process

20 protections . . . through misuse of process and selective enforcement” (“Claim Seven”); and (4) a

21
     “common law claim” alleging that Defendants City of Oakdale, Mote, and Murdock “willfully
22
     violate[d] the 5th amendment of the constitution—specifically, The Right of Life, Liberty and
23

24 Property” (“Claim Eight”). (Doc. 1 ¶¶ 43–45, 50–51.)

25         The Ninth Circuit has directed district courts to liberally construe pro se pleadings; this

26 direction applies with greater force when the pro se pleading is a complaint alleging civil rights
27 violations. Ivey v. Bd. of Regents, 673 F.2d 266, 268 (9th Cir. 1982); see also Eldridge v. Block,

28

                                                      8
      Case 1:20-cv-00366-SKO Document 20 Filed 07/13/20 Page 9 of 16

     832 F.2d 1132, 1137 (9th Cir. 1987). However, “the liberal pleading standard . . . applies only to
 1

 2 a plaintiff’s factual allegations,” Neitzke v. Williams, 490 U.S. 319, 330 n.9. (1989), and “a liberal

 3 interpretation of a civil rights complaint may not supply essential elements of the claim that were

 4 not initially pled,” Bruns v. Nat’l Credit Union Admin., 122 F.3d 1251, 1257 (9th Cir. 1997)

 5
     (quoting Ivey, 673 F.2d at 268).
 6
           Each of Plaintiff’s due process claims are brought under the Fifth Amendment, and the due
 7
     process clause of the Fifth Amendment applies only to federal government actors, not to the
 8
     Defendants who are state actors. See Bingue v. Prunchak, 512 F.3d 1169, 1174 (9th Cir. 2008).
 9

10 Plaintiff’s claims also fail to specify whether they are alleging procedural due process violations,

11 substantive due process violations, or both.        Thus, Plaintiff’s due process claims must be
12 dismissed. However, due to Plaintiff’s pro se status, the Court will provide Plaintiff some guidance

13
     regarding his purported due process claims.
14
           In any amended complaint, when pleading procedural due process violations, Plaintiff must
15
     plead sufficient facts to demonstrate he was not afforded the bedrock due process rights of notice
16

17 and an opportunity to be heard, which he does not do in the current complaint except in conclusory

18 terms. See Kirk v. I.N.S., 927 F.2d 1106, 1107 (9th Cir. 1991) (“Procedural due process requires

19 adequate notice and an opportunity to be heard.”). Here, Plaintiff pleads that Defendants City of

20 Oakdale and Mote notified Plaintiff on November 12, 2019, that his fence was in violation of the

21
     city municipal code, and “continued with threatening letters” until December 12, 2019, when
22
     “Council” sent Plaintiff an administrative citation. (Doc. 1 ¶¶ 23–29.) Plaintiff appears to allege
23
     the due process violation occurred when the administrative citation required him to pay the $100
24

25 fine before requesting a hearing. (Id. ¶ 30.) Plaintiff, however, cites no case authority stating that

26 requiring a fine to be paid before the hearing constitutes a due process violation, and based on the
27 facts as currently pled, Plaintiff appears to have been given both notice and an opportunity to be

28
     heard regarding the alleged violation. See Kirk, 927 F.2d at 1107. If Plaintiff is pleading
                                                 9
         Case 1:20-cv-00366-SKO Document 20 Filed 07/13/20 Page 10 of 16

     substantive due process violations, he must plead sufficient facts to show that he was deprived of
 1

 2 a fundamental right—which he also has not done in the current complaint. See Nunez, 147 F.3d at

 3 871.

 4           Further, as to Plaintiff’s due process claims against Defendant City of Oakdale, under Monell
 5
     v. Dept. of Soc. Servs., 436 U.S. 658, 691 (1978), a municipality cannot be held liable under Section
 6
     1983 simply because it employs an individual who engaged in unconstitutional conduct. Instead,
 7
     Plaintiff must show that Defendant City of Oakdale either “had a policy or custom of failing to
 8

 9 train its employees and that failure to train caused the constitutional violation,” Collins v. City of

10 Harker Heights, Tex., 503 U.S. 115, 123 (1992), or that, generally, “the action inflicting injury

11 flowed from either an explicitly adopted or a tacitly authorized [governmental] policy,” Ortez v.

12
     Washington Cty., State of Or., 88 F.3d 804, 811 (9th Cir. 1996). Plaintiff has not sufficiently done
13
     so and must plead additional facts to show that Defendant City of Oakdale had an official policy
14
     or custom that generated the constitutional violations he alleges.2
15
             Because these deficiencies may be cured by amendment, however, and due to Plaintiff’s pro
16

17 se status, Plaintiff will be granted leave to amend his constitutional due process claims. In any

18 amended complaint, Plaintiff must plead additional facts to show he was deprived of due process

19 protections, and must specify how each defendant contributed to the deprivations and identify any

20
     policy or custom of Defendant City of Oakdale that is the basis of his claim.
21

22

23   2
       Although Plaintiff pleads the existence of an administrative citation that is involved in his alleged harm and attaches
     various citations that cite multiple different sections of the City of Oakdale municipal code, (see, e.g., Doc. 1 at 25,
24   33), he must specifically plead that Defendants’ actions allegedly depriving his Fifth Amendment due process rights
     were carried out as part of an official governmental policy, and the nature of the official governmental policy. See
25   Ortez, 88 F.3d at 811. If Plaintiff is alleging that a certain city ordinance, or combination of different ordinances,
     itself is the only official policy or custom at issue, he must make that clear and specifically plead that the ordinance(s)
26   is the basis of his Monell claim. For example, as the complaint is currently drafted, it is unclear whether Plaintiff is
     pleading that any city ordinance itself is the “custom or policy” of which he complains, whether Plaintiff is alleging
27   that Defendant City of Oakdale has an official “custom or policy” of enforcing certain city code sections in an
     unconstitutional manner, whether Defendant City of Oakdale has a “custom or policy” of failing to train their
28   employees to competently enforce city code sections related to the construction of fences and other appurtenances in
     front yard, or whether the combination of customs and policies is an issue.
                                                               10
     Case 1:20-cv-00366-SKO Document 20 Filed 07/13/20 Page 11 of 16

     C.    Plaintiff Fails to State a Claim for IIED, Slander, or Trespass to Chattels
 1

 2         1.     Plaintiff Fails to Plead Compliance with the California Government Claims Act

 3         Plaintiff alleges claims for IIED, slander, and trespass to chattels in addition to his federal

 4 constitutional claims. (Doc. 1 ¶¶ 46, 48–49.) However, Plaintiff has failed to allege necessary

 5
     compliance with the California Government Claims Act (“CGCA”).
 6
           Under the CGCA, set forth in California Government Code sections 810 et seq., a plaintiff
 7
     may not bring suit for monetary damages against a public employee or entity unless the plaintiff
 8
     first presented the tort claim to the California Victim Compensation and Government Claims
 9

10 Board (the “Board”), and the Board acted on the claim, or the time for doing so expired. “The

11 Tort Claims Act requires that any civil complaint for money or damages first be presented to and

12 rejected by the pertinent public entity.” Munoz v. California, 33 Cal.App.4th 1767, 1776 (1995).

13
     The purpose of this requirement is “to provide the public entity sufficient information to enable it
14
     to adequately investigate claims and to settle them, if appropriate, without the expense of
15
     litigation,” City of San Jose v. Superior Court, 12 Cal.3d 447, 455 (1974) (citations omitted), and
16

17 to “confine potential governmental liability to rigidly delineated circumstances: immunity is

18 waived only if the various requirements of the Act are satisfied,” Nuveen Mun. High Income

19 Opportunity Fund v. City of Alameda, Cal., 730 F.3d 1111, 1125 (9th Cir. 2013). Compliance

20 with this “claim presentation requirement” constitutes an element of a cause of action for damages

21
     against a public entity or official. State v. Superior Court (Bodde), 32 Cal. 4th 1234, 1244 (2004).
22
     Thus, in the state courts, “failure to allege facts demonstrating or excusing compliance with the
23
     claim presentation requirement subjects a claim against a public entity to a demurrer for failure to
24

25 state a cause of action.” Id. at 1239.

26         Federal courts likewise must require compliance with the CGCA for pendent state law claims

27 that seek damages against state public employees or entities. Willis v. Reddin, 418 F.2d 702, 704

28
     (9th Cir. 1969); Mangold v. California Public Utilities Commission, 67 F.3d 1470, 1477 (9th Cir.
                                                   11
     Case 1:20-cv-00366-SKO Document 20 Filed 07/13/20 Page 12 of 16

     1995). State tort claims included in a federal action filed pursuant to Section 1983 may proceed
 1

 2 only if the claims were first presented to the state in compliance with the claim presentation

 3 requirement. Karim-Panahi v. Los Angeles Police Department, 839 F.2d 621, 627 (9th Cir. 1988);

 4 Butler v. Los Angeles Cty., 617 F. Supp. 2d 994, 1001 (C.D. Cal. 2008).

 5
           Plaintiff fails to allege facts to demonstrate his compliance with the CGCA, so as to be
 6
     allowed to pursue claims for slander, IIED, or trespass to chattels against Defendants. Plaintiff’s
 7
     claims will be dismissed without prejudice, except as set forth below, as Plaintiff may be able to
 8
     plead compliance with the CGCA. Plaintiff is also advised that, pursuant to 28 U.S.C. § 1367(a),
 9

10 the Court will only exercise supplemental jurisdiction over his state law claims if he is able to

11 sufficiently plead his claims under the federal constitution in any amended complaint. Due to

12 Plaintiff’s pro se status, the Court provides Plaintiff with the legal standards that his claims in any

13
     amended complaint will be analyzed under below.
14
           2.      Plaintiff Fails to Sufficiently Plead the Elements of IIED (Claim 3)
15
                   a.      Legal Standard
16

17         To state a claim for IIED under California law, a plaintiff must state facts sufficient to allege:

18 (1) extreme and outrageous conduct by the defendant; (2) the defendant’s intention of causing, or

19 reckless disregard of the probability of causing, emotional distress; (3) the plaintiff’s suffering of

20 severe or extreme emotional distress; and (4) actual and proximate causation of the emotional

21
     distress by the defendant’s outrageous conduct. Hughes v. Pair, 46 Cal. 4th 1035, 1050 (2009);
22
     Potter v. Firestone Tire & Rubber Co., 6 Cal. 4th 965, 1001 (1993). “‘Severe emotional distress’
23
     means emotional distress of such substantial quality or enduring quality that no reasonable person
24

25 in a civilized society should be expected to endure it.” Hughes, 46 Cal. 4th at 1051. Conduct is

26 “extreme and outrageous” when it is “so extreme as to exceed all bounds of that usually tolerated
27 in a civilized community.” Id. at 1050. It is insufficient to plead “mere insults, indignities, threats,

28
     annoyances, petty oppressions, or other trivialities.” Id. at 1051.
                                                     12
     Case 1:20-cv-00366-SKO Document 20 Filed 07/13/20 Page 13 of 16

                   b.     Analysis
 1

 2         Plaintiff’s IIED claim is brought only against Defendant Murdock. (Doc. 1 ¶ 46.) Plaintiff

 3 pleads simply that Defendant Murdock confronted Plaintiff on December 17, 2019, and “used

 4 intimidation through his words and body language” and “used extreme and outrageous conduct to

 5
     address a legal manner in an accusatory manner in the presence of customers,” which “brought
 6
     emotional distress, anguish, and loss of worth to Plaintiff.” (Id. ¶¶ 37–38, 46.) These “label and
 7
     conclusions” are insufficient to bring Plaintiff’s right to relief above a speculative level, as
 8
     required. See Twombly, 550 U.S. at 555. Plaintiff must plead additional facts to show exactly
 9

10 what he is alleging Defendant Murdock did and said, and how it caused “emotional distress,

11 anguish, and loss of worth” to Plaintiff. This is required to give Defendant Murdock “fair notice”

12 of Plaintiff’s claims and the grounds on which they rest. See, e.g., Brazil v. U.S. Dep’t of the Navy,

13
     66 F.3d 193, 199 (9th Cir. 1995). Because this may be cured by amendment, the Court will allow
14
     Plaintiff to amend this claim.
15
           3.      Plaintiff Fails to Sufficiently Plead Slander (Claim 5)
16

17                 a.     Legal Standard

18         To state a claim for slander, a plaintiff must plead an intentional publication of a statement

19 of fact that is false, unprivileged, and has a natural tendency to injure or which causes special

20 damage. Smith v. Maldonado, 72 Cal.App.4th 637, 645 (1999). Cal. Civ. Code section 46 provides

21
     that slander “is a false and unprivileged publication, orally uttered,” which:
22
           1. Charges any person with crime, or with having been indicted, convicted, or
23         punished for crime;
24
           2. Imputes in him the present existence of an infectious, contagious, or loathsome
25         disease;

26         3. Tends directly to injure him in respect to his office, profession, trade or business,
           either by imputing to him general disqualification in those respects which the office
27         or other occupation peculiarly requires, or by imputing something with reference to
           his office, profession, trade, or business that has a natural tendency to lessen its
28
           profits;
                                                     13
     Case 1:20-cv-00366-SKO Document 20 Filed 07/13/20 Page 14 of 16


 1
           4. Imputes to him impotence or a want of chastity; or
 2
           5. Which, by natural consequence, causes actual damage.
 3
     A statement that falls in any of the first four categories in Cal. Civ. Code 46 constitutes slander
 4
     per se and does not require proof of actual damage. Regalia v. Nethercutt Collection, 172
 5

 6 Cal.App.4th 361, 367 (2009).

 7                 b.      Analysis
 8         Plaintiff’s cause of action for slander is brought against Defendant Murdock. (Doc. 1 ¶ 48.)
 9
     As with Plaintiff’s claim for IIED, however, Plaintiff’s claim for slander fails to give Defendant
10
     Murdock sufficient notice as to what Plaintiff alleges Defendant Murdock said that was false and
11
     how it constitutes slander under the standards set forth above. See Brazil, 66 F.3d at 199. Plaintiff
12

13 alleges simply that Defendant Murdock “knowingly and willfully with malice and reckless

14 disregard did slander plaintiff in his place of business” and “falsely and slanderously accus[ed]

15 Plaintiff of doing things to our city[.]” (Doc. 1 ¶¶ 37, 48.) Plaintiff does not specify what those

16 “things” are, and does not sufficiently allege what Defendant Murdock said that was false and how

17
     it injured Plaintiff. Plaintiff will be given leave to amend to attempt to include these details.
18
           4.      Plaintiff Fails to Sufficiently Plead Trespass to Chattels (Claim 6)
19
                   a.      Legal Standard
20

21         To state a claim for trespass to chattels, the plaintiff must plead that “an intentional

22 interference with the possession of personal property has proximately caused injury.” Intel. Corp.

23 v. Hamidi, 30 Cal. 4th 1342, 1350–51 (2003). “A trespasser is liable when the trespass diminishes

24
     the condition, quality, or value of personal property.” Welenco, Inc. v. Corbell, 126 F. Supp. 3d
25
     1154, 1172 (E.D. Cal. 2015) (citing eBay, Inc. v. Bidder’s Edge, Inc., 100 F. Supp. 2d 1058, 1071
26
     (N.D. Cal. 2000)). A defendant who intentionally interferes with the possession of personal
27
     property is thus liable “only if his intermeddling is harmful to the possessor’s materially valuable
28

                                                      14
     Case 1:20-cv-00366-SKO Document 20 Filed 07/13/20 Page 15 of 16

     interest in the physical condition, quality, or value of the chattel, or if the possessor is deprived of
 1

 2 the use of the chattel for a substantial time, or some other legally protected interest of the possessor

 3 is affected[.]” Jamgotchian v. Slender, 170 Cal.App.4th 1384, 1401 (2009).

 4                 b.      Analysis
 5
           Plaintiff’s claim for trespass to chattels is brought against Defendants Mote and City of
 6
     Oakdale. (Doc. 1 ¶ 49.) Plaintiff alleges simply that Defendants Mote and City of Oakdale sent
 7
     “threats of criminal prosecution, further fines, and liens” against Plaintiff, which “halted, deterred,
 8
     suppressed the use of Plaintiff’s property to finish and enjoy his own front yard.” (Id.) Plaintiff
 9

10 has not cited any case authority in support of his claim that enforcement of the city municipal code

11 section at issue constitutes trespass to chattels, and fails to allege sufficient facts regarding how

12 Defendant Mote and Defendant City of Oakdale impaired Plaintiff’s ability to “enjoy his own front

13
     yard” or proximately caused his injury. (See id.) Due to Plaintiff’s pro se status, he will be given
14
     leave to amend this claim to attempt to cure these deficiencies.
15
     D.     Plaintiff Cannot State a Claim Under the Hobbs Act (Claim 4)
16

17         Plaintiff raises one claim under the Hobbs Act, 18 U.S.C. § 1951. (Doc. 1 ¶ 47.) However,

18 “[t]he Hobbs Act is a criminal statute and does not create a private right of action.” McColm v.

19 Restoration Group, Inc., No. CIV S-06-2707 MCE EFB PS, 2007 WL 1470106, at *5 (E.D. Cal.

20 May 18, 2007 (citations omitted). Thus, Plaintiff’s claim under the Hobbs Act is dismissed with

21
     prejudice.
22
     E.    Plaintiff Has Not Stated Any Claim Against Defendant Whitemeyer
23
           Finally, Plaintiff names Defendant Whitemeyer in the complaint and includes two
24

25 paragraphs in the complaint stating that Defendant Whitemeyer visited Plaintiff’s home and used

26 “intimidation of speech and tone, claiming there would be no path to win against OAKDALE in
27 court.” (Doc. 1 ¶¶ 39–40.) Plaintiff, however, does not name Defendant Whitemeyer in any of

28
     his causes of action and fails to allege how any of Defendant Whitemeyer’s conduct establishes
                                                    15
      Case 1:20-cv-00366-SKO Document 20 Filed 07/13/20 Page 16 of 16

      legal liability under any constitutional or tort theory. (See id. ¶¶ 43–51.) Thus, Plaintiff has not
 1

 2 sufficiently stated any claim against Defendant Whitemeyer. See Brazil, 66 F.3d at 199. Plaintiff

 3 will be given leave to amend to clarify which claims are brought against Defendant Whitemeyer.

 4 In any amended complaint, Plaintiff must be careful to allege what specific acts Defendant

 5
      Whitemeyer committed giving rise to liability, and which causes of action Plaintiff is alleging
 6
      against Defendant Whitemeyer.
 7
                                     V.    CONCLUSION AND ORDER
 8
              Accordingly, IS IT ORDERED:
 9

10            1.      Defendants’ motion to dismiss, (Doc. 4), is GRANTED.

11            2.      Plaintiff may file an amended complaint, in accordance with the directives in this
12 Order, within 21 days of the date of service of this Order. If Plaintiff does not file an amended

13
      complaint within the specified time, leave to amend will be withdrawn and the case will be
14
      dismissed without further notice.
15
              3.      Defendants shall respond to the amended complaint, if any, within 21 days of the
16

17 date of service of the amended complaint.

18

19 IT IS SO ORDERED.

20
     Dated:        July 13, 2020                                 /s/   Sheila K. Oberto              .
21                                                     UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28

                                                      16
